Citation Nr: 0903694	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an immune 
condition, for purposes of accrued benefits only.

2.  Entitlement to service connection for a heart condition, 
to include as secondary to an immune condition, for purposes 
of accrued benefits only.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

5.  Entitlement to survivors' and dependents' educational 
assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.



WITNESSES AT HEARING ON APPEAL

Appellant; R.H. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1980 to May 
1984.  He died in December 2004 at the age of 48.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

In reference to jurisdiction, the Board notes that the Notice 
of Disagreement (NOD) received from the appellant on August 
21, 2006 was incomplete, in that it did not identify the 
specific determination with which the claimant disagreed, as 
required by 38 C.F.R. § 20.201.  The appellant then submitted 
a revised and compliant NOD on September 5, 2006.  The 
September 2006 submission was beyond the time limit for 
filing an NOD, being more than one year from August 24, 2005, 
the date that notice of the denial of her claim was mailed.  
38 C.F.R. § 20.302 (2008).  However, giving the appellant the 
benefit of the doubt, the Board considers the September 2006 
submission to be a clarification of, or addendum to, the 
document submitted on August 21, and thus timely filed.   
Thus, the Board maintains jurisdiction to adjudicate this 
appeal.  

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing from Little Rock, Arkansas in 
December 2007 to present testimony on the issues on appeal.  
She submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  Although the appellant and the veteran were separated and 
living apart at the time of the veteran's death in December 
2004, the appellant was married to the veteran on the date of 
his death.  She filed a claim for accrued benefits in April 
2005, within one year from the date of death.

2.  At the time of the veteran's death, he had pending claims 
seeking service connection for an immune condition, and for a 
heart condition secondary to the claimed immune condition.

3.  The medical evidence of record does not show the 
diagnosis of a chronic acquired immune condition.

4.  The veteran's heart condition manifested many years after 
the veteran's military service, and is not otherwise 
attributable to military service in any way. 

5.  Upon the date of the veteran's death, service connection 
was not in effect for any condition or disability.  

6.  The Certificate of Death reflects that the veteran died 
at the age of 48 from low output heart failure second to 
acute rejection due to heart transplant.  Acute renal failure 
was also listed as an underlying cause of the heart 
transplant, and ultimately of the veteran's death.  

7.  There is no competent medical evidence that establishes a 
relationship between the veteran's fatal heart condition and 
his military service.

8.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an immune 
condition for accrued purposes have not been met.  38 
U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.1000 (2008).

2.  The criteria for service connection for a heart condition 
for accrued purposes, to include as secondary to an immune 
condition, have not been met.  38 U.S.C.A. §§ 1101, 5107, 
5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.1000 (2008).

3.  The veteran's death was not the result of disease or 
injury incurred in or aggravated by active military service; 
his death was not due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R.  §§ 3.102, 3.159, 3.312 (2008).

4.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2008).

5.  Eligibility for Dependents' Educational Assistance is not 
established.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 
2007); 38 C.F.R. 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April and July 2005, the agency of 
original jurisdiction (AOJ) provided notice to the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
appellant of information and evidence necessary to 
substantiate her claims, including information and evidence 
that VA would seek to provide, and information and evidence 
that the appellant was expected to provide. 

Regarding the claims for DIC benefits, where, as here, a 
veteran had not been granted service connection during his 
lifetime, there is no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Further, in a section 5103(a) preadjudication 
notice, VA is not required to inform a DIC claimant of the 
reasons for any previous denial of a veteran's service 
connection claims.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In all, the duty to notify has been fulfilled.  

VA has assisted the appellant with respect to her claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2008).  Service treatment records 
have been associated with the claims file.  All identified 
and available post-service treatment records relevant to the 
cause of the veteran's death have been secured.  The 
appellant has not been provided with a medical opinion, but 
none is required here because the record contains sufficient 
competent medical evidence to decide the claims.  See 
38 C.F.R. § 3.159(c)(4) (2008).  

The Board acknowledges that there may be outstanding records 
from the Social Security Administration (SSA), which would be 
relevant in the appeal of a traditional service connection 
claim.  However, the adjudication of an accrued claim is 
limited to the evidence physically or constructively of 
record at the time of the veteran's death.  38 C.F.R. 
§ 3.1000(a) (2008); see also Ralston v. West, 13 Vet. App. 
108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993).  Thus, as any potential SSA records were not 
physically or constructively of record at the time of the 
veteran's death, such evidence may not be considered in the 
disposition of this claim for accrued benefits.  The duty to 
assist has been fulfilled. 

Accrued Benefits

At the time of his death, the veteran had pending claims of 
service connection for an immune condition, and for a heart 
condition secondary to that immune condition.  When a veteran 
has a claim pending at the time of his death, his surviving 
spouse may be paid periodic monetary benefits, which were due 
and unpaid, to which he was entitled at the time of his death 
based on existing ratings or decisions, or other evidence 
that was on file when he died.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.1000 (2008).  Although the 
appellant's claim for accrued benefits is separate from the 
claims that the veteran filed prior to his death, the accrued 
benefits claim is "derivative of" the veteran's claims and 
the appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).

The appellant seeks service connection for accrued purposes 
for an immune condition and a heart condition, which she 
contends are attributable to the veteran's military service.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Immune condition

The appellant asserts that during the veteran's active 
military service, he was deployed to Somalia on a short 
mission.  She claims that the onset of the claimed 
immunological condition occurred as the veteran travelled 
back to the United States.  She states that "he suffered 
shortness of breath, cold sweats, facial swelling that was of 
an enormous proportion.  His mouth and entire face was 
distorted and swollen.  His body was covered with welts and 
rash."  Addendum to claims form, April 2005.    

However, the veteran's service treatment records are silent 
as to any condition described by the appellant; nor do the 
records reflect that the veteran had an immunological 
impairment of any other sort at any time during military 
service.  See service treatment records.  Furthermore, the 
record does not show that the veteran ever served in Somalia.  
See DD Form 214 (showing no foreign or sea service).  

Nonetheless, in her personal hearing before the Board, the 
appellant described the symptoms of the veteran's claimed 
immunological condition to be a skin rash and swelling, 
diagnosed at the time as hives.  The service treatment 
records do not contain medical evidence of complaint or 
diagnosis of hives.  Instead the only skin conditions 
described in the service treatment records are the removal of 
a sebaceous cyst in October 1981 and recurrent problems with 
shaving bumps, diagnosed as pseudofolliculitis barbae.  See 
service treatment records. 

Upon the veteran's discharge from military service he 
completed a medical history form in conjunction with his 
discharge examination.  At that time, he did not report any 
illness or injury occurring during service, and expressly 
denied receiving treatment for anything other than minor 
illness.  See Service treatment records, May 1984.  Thus, the 
Board finds the preponderance of the evidence to be against 
the in-service incurrence of an immunological condition.  

Additionally, the veteran's VA medical treatment records for 
the year preceding his death do not reflect that the veteran 
experienced any chronic rash or other comparable 
immunological condition at the time of his claim.  Without 
such signs or symptoms/diagnosis, there is no disability for 
which service connection can be granted.  The Court has 
specifically disallowed service connection where there is no 
present disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, service connection for an immune 
condition for accrued purposes must be denied.

Heart condition

Although the appellant claims only that the veteran's heart 
condition was secondary to the immune condition discussed 
above, the Board has considered the potential application of 
various other regulatory provisions pertinent to service 
connection, whether they were raised by the appellant or not.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's service treatment records show no medical 
evidence of a heart condition present during active military 
service, nor does the veteran or appellant claim onset of 
heart disability at that time.  Thus, direct service 
connection is unavailable.  38 C.F.R. § 3.303 (2008).  

As cardiovascular-renal disease is a chronic disease subject 
to presumptive service connection, the Board has reviewed the 
veteran's post-service medical records to determine if a 
heart condition was manifested to a compensable degree within 
one year of the veteran's separation from service.  See 
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  However, in the present case, there is no 
evidence that the veteran's heart condition manifested until 
many years after the veteran's discharge from military 
service.  See VA treatment history, see also Appellant's 
statement, April 2007.  As such, presumptive service 
connection is not warranted.    

Thus, the Board turns to the appellant's claim that the 
veteran's heart condition was secondary to an unidentified 
immune condition.  Secondary service connection may be 
granted for disability that is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  However, as the Board has previously 
determined, there is no service-connected disability for 
which service connection was in effect at the time of the 
veteran's death, and as the Board finds herein that service 
connection is not warranted for the claimed immunological 
condition, service connection on a secondary basis is also 
unavailable.  

Therefore, based upon the evidence of record at the time of 
the veteran's death, service connection is warranted for 
neither an immune condition nor a heart condition under any 
relevant theory of entitlement.  Service connection for 
accrued benefits must be denied.



Dependency and Indemnity Compensation

The appellant seeks dependency and indemnity benefits under 
38 U.S.C.A. § 1310 based upon service connection for the 
cause of her late husband's death and under 38 U.S.C.A. 
§ 1318 for survivors of certain veterans rated totally 
disabled at the time of death.  

The claim of entitlement to benefits under 38 U.S.C.A. § 1318 
lacks legal merit as the veteran was not in receipt of, nor 
entitled to receive compensation at the time of his death for 
any service-connected disability.  In the absence of a 
service-connected disability rated totally disabling, 
compensation under this regulation is precluded.  38 C.F.R. 
§ 3.22 (2008).  Thus, the Board turns to the remaining claim 
for DIC benefits.    

A claimant of service-connected death benefits must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to a veteran's 
death.  38 U.S.C.A. § 1310(b) (West 2002).  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312 (2008).  Accordingly, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection could have been established.  

Here, the veteran died in December 2004 and the immediate 
cause of his death was low output heart failure second to 
acute rejection.  Contributory or underlying causes of death 
were identified as heart transplant due to acute renal 
failure.  Certificate of Death, January 2005.    

As discussed above, there was no disability for which service 
connection had been established at the time of the veteran's 
death, and service connection for the veteran's heart 
condition is not warranted.  Thus, the veteran's cause of 
death is not attributable to his military service and service 
connection for the cause of the veteran's death must be 
denied.  

Survivors' and Dependents' Educational Assistance

Survivors' and Dependents' Educational Assistance (DEA), 
under Chapter 35, Title 38, of the United States Code, is a 
program of education or special restorative training that may 
be authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501 (West 2002 & Supp. 2007); 38 C.F.R. §§ 21.3020, 
21.3021 (2008).

Basic eligibility for certification of DEA exists if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service, and either (1) has a 
permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed Forces and is, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power. 38 C.F.R. § 3.807 
(2008).

In this case, the veteran received an honorable discharge 
from active military service.  However, he was not in receipt 
of a permanent total service-connected disability, and did 
not die as a result of a service-connected disability.  
Accordingly, Survivors' and Dependents' Educational 
Assistance, pursuant to the provisions of Chapter 35, Title 
38, United States Code, is not warranted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt provision does 
not apply.  


ORDER

Service connection for an immune condition, for purposes of 
accrued benefits only, is denied.

Service connection for a heart condition, to include as 
secondary to an immune condition, for purposes of accrued 
benefits only, is denied.

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318 is denied.

Eligibility for survivors' and dependents' educational 
assistance benefits is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


